Title: John Quincy Adams to Thomas Boylston Adams, 1 February 1792
From: Adams, John Quincy
To: Adams, Thomas Boylston


My dear Brother,—
Boston, February 1st, 1792.
I have been for more than three weeks indebted to you for two very agreeable Letters, which Mr. Otis brought from you. They would not have remained so long unanswered but for a variety of circumstances which have concurred to engross all my time during that period. It is possible that you may have observed in the Centinel about a month since, that a Committee of 21 inhabitants at this Town was chosen in town-meeting, to report to the town what measures it might be proper to take in order to reform the present state of the police of the town; and you may have noticed that my name was among those of several of the most respectable characters in this Town upon that Committee; if you read the Centinels in course as they arrive, you must have seen that this Committee reported a certain plan, which after being debated in town meeting for three days was finally rejected by the votes of 700 men against more than 500 who were in favor of its adoption. If you have noticed all these circumstances, it is probable you may feel some degree of curiosity to know something further upon the subject: You will perhaps wish to be informed what it is, that has thus agitated the whole town of Boston these five or six weeks, how it happened that I was placed upon this same Committee, and why the report was rejected—I will tell you, at the risque of fatiguing you with a tedious narration, which you may throw aside if it should become intolerable.
The Government of this town, in its corporate capacity, like that of all the other Towns in this Commonwealth, is a pure democracy; all the affairs of the town are transacted by the inhabitants in town meeting assembled, or by committees appointed by them; excepting certain powers which are vested in the Select-men, and which are very immaterial. The by-laws of the corporation are supposed to be enacted by the whole body of the people, and to be put in force by trials before Justices of the Peace.— In consequence of this system, the fact is, that no by-laws are enforced at all, and the inhabitants are subjected to various inconveniences, for the want of some internal regulation. Several attempts have been heretofore made to introduce a reformation, and to induce the inhabitants to request for a City charter. Those attempts have always been ineffectual, and the inconveniences have continued. About 6 weeks since, a town meeting was called, where after a debate upon the subject, in which the objects to be reformed were fully laid open and explained, the Committee, which I have already mentioned, were chosen.— It was a subject upon which I felt altogether uninterested, having been so short a time an inhabitant of the Town, and suffering personally very little from the inconveniences which had occasioned the complaints from whence that town-meeting resulted. I happened however quite accidentally to be present at the meeting and was nominated by Dr. Jarvis, to be a member of the Committee, and was accordingly chosen. He was indeed the last man in this town from whom I should have expected such a nomination, and I cannot very readily account for his motives. Dr. Welsh asked him what his object was; and he answered, “that this Country were under great obligations to my father, and he thought it very proper that some notice should be taken of his Son; that he observed I generally attended the town-meetings, and appeared to interest myself in the affairs of the town; that I was a sensible young man” (excuse the vanity of the relation) “and he wished to hear my sentiments upon this subject.”— I mention these circumstances because it will I believe, be somewhat surprising to your father, as it was to myself, that the first public notice ever shown me by the town of Boston should proceed from the nomination of Dr. Jarvis. I may now proceed to the transaction of the business itself.— The Committee met several times, and after discussing the subject amply and deliberating with great coolness and harmony agreed upon the plan which was proposed, and which you have perhaps read. The agreement was unanimous, with one exception, which was Mr. B. Austin, commonly called Honestus; he set his face against the reform from the beginning and did not agree to one article of the report. All the rest, though many of them differing widely as the poles, in most of their political sentiments, were fully agreed upon this point. When the report was debated in town-meeting Austin opposed it with the utmost degree of vehemence and absurdity. “It was to destroy the liberties of the people; it was a resignation of the sovereignty of the town; it was a link in the chain of Aristocratic influence; it was intended in its operation to throw the whole burden of taxation upon the poor.” In short his speeches were such a farrago of nonsense and folly that it was hardly possible to imagine they could have any effect at all. On the other hand, Sullivan and Jarvis and Otis with several other Gentlemen argued the whole subject over and over with more popular eloquence than I ever saw exhibited upon any other occasion; yet upon the final Question, the result was as I have stated, seven hundred men, who looked as if they had been collected from all the Jails on the continent, with Ben. Austin like another Jack Cade, at their head outvoted by their numbers all the combined weight and influence of Wealth of Abilities and of Integrity, of the whole Town.— From the whole Event I have derived some instruction, and above all a confirmation of my abhorrence and contempt of simple democracy as a Government; but I took no part in the debate.— It was indeed a very good opportunity, that was offered me, of opening a political career, especially as I had been put upon the Committee; but for a variety of reasons I chose at least to postpone to some future period, my appearance as a speaker in town meeting; the principal of which was a want of confidence in myself, which operated most forcibly upon me. I hope, however, the time will come, when I shall not be so much oppressed by my diffidence.
But the sequel of the story is no less curious than the rest. The day after the question was decided, Russell the printer demanded of Austin, in the public street, satisfaction, for a personal insult he had received from him at the town-meeting; and upon Austin’s refusing to give satisfaction, Russell treated him with every possible indignity, and gave him a severe corporeal bruising: upon which Austin spread abroad that Russell was the mere instrument of aristocratic revenge, and that he did not act from resentment for his own injury, but at the instigation of a few rich men, who were enraged at seeing the success with which he had advocated the cause of the people.— And such was the obsequious servility of his rabble, that in consequence of this suggestion, several hundreds of them assembled the same evening; threatened to pull down Russell’s printing office, and the houses of the aristocrats who wished to enslave the people, and actually paraded the streets with clubs, and with violent menaces for two or three hours: however they did no real mischief, and the matter seems now to have blown over pretty generally; though the partizans on both sides are still warm and ready to quarrel. I have from the beginning taken the part of a spectator rather than that of an actor in the scene, and I think the whole affair has given me some additional knowledge of human nature.
The present is quite a busy time in our political world; there are several other subjects upon which I could write you other letters as long and as tedious as this; but I must reserve some of my information for your father, to whom I am ashamed not to have written this long time. I intend soon to give him some account of another occurrence, which has made not a little political agitation in our atmosphere.
I have not much more to say to you respecting myself. Our Court of Common Pleas have sat again since I wrote you; I argued one more cause, and was successful. I gain my causes, but I get no business; that is at as low an ebb as ever, but I am tolerably habituated to the lot, and say, with Ancient Pistol, “si fortuna me tormenta, il sperare me contenta.”

The Petition from the North Parish in Braintree is hitherto successful. The Committee of the General Court before whom I mentioned to you our having argued the point, reported in favour of the petitioners: the bill for incorporating the town of Quincy, has past the Senate and is now before the House of Representatives. Hichborn has been indefatigable in his opposition to the business in every stage of it, but has not yet been able to defeat us.— The Question will not be finally decided till next week.
Mr. Cranch has been in town about a fortnight upon this affair, and attending the Court of Common Pleas. He has recovered to all appearance from his sickness, though he does not look so healthy, or in such spirits, as he was wont. Our other friends are all well.
Your brother,
J. Q. Adams.
